IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-89,803-01


                    EX PARTE ADRIAN JOHN SAN MIGUEL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 17-0722-K26A IN THE 26TH DISTRICT COURT
                           FROM WILLIAMSON COUNTY


        Per curiam.

                                               ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading arrest

with a vehicle and sentenced to fifteen years’ imprisonment. He did not appeal his conviction.

        The record refers to an affidavit which apparently was sealed, but was not forwarded to this

Court, nor have any findings of fact or conclusions of law been forwarded to this Court. It appears

that the trial court has not finished its fact-finding.

        We remand this application to the 26th District Court of Williamson County to allow the trial

judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.
                                                                                                      2

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: May 22, 2019
Do not publish